Title: To Thomas Jefferson from Henry Dearborn, 25 November 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                     
                            War Department November 25th. 1806
                        
                        Samuel Waterman, the present Agent for the Indian Trading House, at Sandusky, being desirous that an other
                            person should be appointed in his place,—I have the honor of enclosing herewith sundry recommendations of Samuel Tupper,
                            and of accordingly proposing him for your approbation, as a suitable person to succeed Mr. Waterman in this Agency.
                  Accept,
                            Sir, the assurances of my high consideration & respect.
                        
                            H. Dearborn
                            
                        
                        
                            
                        [in TJ’s hand]:
                            Approved
                        
                        
                            Th: Jefferson
                     
                     Nov. 25. 06.
                        
                    